UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedOctober 3, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 1-4639 CTS CORPORATION (Exact name of registrant as specified in its charter) Indiana 35-0225010 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 905 West Boulevard North, Elkhart, IN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 574-523-3800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filer (Do not check if smaller reporting company)o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of October 25, 2010: 34,183,382. CTS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Unaudited Condensed Consolidated Statements of Earnings/(Loss) 3 - For the Three and Nine Months Ended October 3, 2010 and September 27, 2009 Unaudited Condensed Consolidated Balance Sheets 4 - As of October 3, 2010 and December 31, 2009 Unaudited Condensed Consolidated Statements of Cash Flows 5 - For the Nine Months Ended October 3, 2010 and September 27, 2009 Unaudited Condensed Consolidated Statements of Comprehensive Earnings/(Loss) 6 - For the Three and Nine Months Ended October 3, 2010 andSeptember 27, 2009 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 6. Exhibits 26 SIGNATURES 27 2 Table of Contents PART I-FINANCIAL INFORMATION Item 1. Financial Statements CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS/(LOSS) - UNAUDITED (In thousands, except per share amounts) Three Months Ended Nine Months Ended October 3, September 27, 2009 October 3, September 27, 2009 Net sales $ Costs and expenses: Cost of goods sold Selling, general and administrative expenses Research and development expenses Restructuring charge – Note I — — — Goodwill impairment — — — Operating earnings/(loss) (26,088 ) Other (expense)/income: Interest expense (254 ) (256 ) (717 ) (1,615 ) Interest income 17 Other (390 ) (736 ) Total other income/(expense) (629 ) (2,233 ) Earnings/(loss)before income taxes (28,321 ) Income tax expense Net earnings/(loss) $ ) Net earnings/(loss)per share - Note J Basic $ ) Diluted $ ) Cash dividends declared per share $ Average common shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED (In thousands of dollars) October 3, December 31, 2009 ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowances (2010 - $1,705;2009- $2,119) Inventories, net - Note D Other current assets Total current assets Property, plant and equipment, less accumulated depreciation (2010- $247,564; 2009 - $264,651) Other Assets Prepaid pension asset Goodwill – Note L Other intangible assets, net – Note L Deferred income taxes Other Total other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Long-term debt- Note E Other long-term obligations Shareholders’ Equity Preferred stock - authorized 25,000,000 shares without par value; none issued — — Common stock - authorized 75,000,000 shares without par value; 54,504,141 shares issued at October 3, 2010 and 54,213,931 shares issued at December31, 2009 Additional contributed capital Retained earnings Accumulated other comprehensive loss ) ) Cost of common stock held in treasury (2010 and 2009 – 20,320,759 shares) ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See notes to unaudited condensed consolidated financial statements. 4 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In thousands of dollars) Nine Months Ended October 3, September 27, Cash flows from operating activities: Net earnings/(loss) $ ) Adjustments to reconcile net earnings/(loss) to net cash provided by operating activities: Depreciation and amortization Prepaid pension asset ) ) Equity-based compensation – Note B Restructuring and impairment charges – Note I — Goodwill impairment – Note L — Amortization of retirement benefit adjustments – Note F Other ) Changes in assets and liabilities, net of acquisitions Accounts receivable ) Inventories ) Other current assets ) Accounts payable and accrued liabilities ) Total adjustments ) Net cash provided by operating activities Cash flows from investing activities: Earnout payment related to a 2008 acquisition ) — Capital expenditures ) ) Proceeds from sales of assets Net cash used in investing activities ) ) Cash flows from financing activities: Payment of 2.125% Debentures — ) Payments of long-term debt – Note E ) ) Proceeds from borrowings of long-term debt – Note E Payments of short-term notes payable ) ) Proceeds from borrowings of short-term notes payable Dividends paid ) ) Other 69 ) Net cash provided by/(used in) financing activities ) Effect of exchange rate on cash and cash equivalents ) (9 ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental cash flow information Cash paid during the period for: Interest $ $ Income taxes—net $ $ See notes to unaudited condensed consolidated financial statements. 5 Table of Contents CTS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS/ (LOSS) - UNAUDITED (In thousands of dollars) Three Months Ended Nine Months Ended October 3, September 27, 2009 October 3, September 27, 2009 Net earnings/(loss) $ ) Other comprehensive earnings/(loss): Cumulative translation adjustment ) ) Amortization of retirement benefit adjustments (net of tax) Comprehensive earnings/(loss) $ ) See notes to unaudited condensed consolidated financial statements. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED October 3, 2010 NOTE A – Basis of Presentation The accompanying condensed consolidated financial statements have been prepared by CTS Corporation (“CTS” or “the Company”) without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such rules and regulations.The unaudited condensed consolidated financial statements should be read in conjunction with the financial statements, notes thereto, and other information included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The accompanying unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring items) necessary for a fair statement, in all material respects, of the financial position and results of operations for the periods presented. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ materially from those estimates. The results of operations for the interim periods are not necessarily indicative of the results for the entire year. NOTE B – Equity-Based Compensation At October 3, 2010, CTS had five equity-based compensation plans:the 1996 Stock Option Plan (“1996 Plan”), the 2001 Stock Option Plan (“2001 Plan”), the Nonemployee Directors’ Stock Retirement Plan (“Directors’ Plan”), the 2004 Omnibus Long-Term Incentive Plan (“2004 Plan”), and the 2009 Omnibus Equity and Performance Incentive Plan (“2009 Plan”).All of these plans, except the Directors’ Plan, were approved by shareholders. As of December 31, 2009, additional grants can only be made under the 2004 and 2009 Plans. CTS believes that equity based awards align the interest of employees with those of its shareholders. The 2009 Plan, and previously the 1996 Plan, 2001 Plan and 2004 Plan, provides for grants of incentive stock options or nonqualified stock options to officers, key employees, and nonemployee members of CTS’ board of directors.In addition, the 2009 Plan and the 2004 Plan allows for grants of stock appreciation rights, restricted stock, restricted stock units, performance shares, performance units, and other stock awards. The following table summarizes the compensation expense included in the Unaudited Condensed Consolidated Statements of Earnings/(Loss) for the three and nine months ended October 3, 2010 and September 27, 2009 relating to these plans: Three Months Ended Nine Months Ended ($ in thousands) October 3 September 27, 2009 October 3. September 27, Stock options $
